Citation Nr: 0525286	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a ruptured vein in 
the nose.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from June 1955 to 
December 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

In April 2005, the veteran appeared before the undersigned at 
a hearing held at the RO.  A transcript of the hearing has 
been associated with the claims file.


FINDING OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The medical evidence of record does not show a current 
disability of the right shoulder or nose that could be 
related to service.


CONCLUSIONS OF LAW

Service connection for a right shoulder disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection for a ruptured vein in the nose is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in April 2002, which was issued prior to 
initial adjudication of the appeal, and July 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  The veteran 
was further advised of the type of evidence necessary to 
grant his claim on appeal.  The letters therefore fully 
provided notice of the first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Although the notice letters that were provided to the veteran 
may not have specifically contained language addressing the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  

On page four of the July 2004 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claims, to include:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.


When considering the April 2002 and July 2004 notification 
letters, the Board finds that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  

The January 2003 rating decision and January 2004 Statement 
of the Case collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The January SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records are not available at that facility due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   The Board is 
also cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  

The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  The RO 
has attempted to locate the veteran's service medical 
records.  The RO has submitted a request to the NPRC asking 
for all available military medical records for the veteran.  
In August 2002, the NPRC notified the RO that the veteran's 
service medical records were not available and were lost in 
the 1973 fire.  The RO informed the veteran of this in August 
2002 and asked whether he had copies of his service medical 
records.  The veteran notified the RO in September 2002 that 
he did not have any service medical records in his possession 
and he did not know of any alternative sources in order to 
obtain copies of them. 

Records from the Hastings Hospital and W.W. Hastings Indian 
Hospital have been obtained.  In February 2004, the veteran 
furnished the names of hospitals that treated him for his 
shoulder injury and nose bleed in service.  The Board has 
considered whether a remand was necessary to obtain these 
records.  However, because the veteran has provided no 
evidence of a current disability of the shoulder or nose 
(discussed in detail below), the Board finds that no useful 
purpose would be served in delaying this appeal to obtain 
those records.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Indeed, the Board notes that the veteran has not 
claimed that VA has failed to comply with the notice or duty 
to assist requirements of the VCAA.



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Although his service medical records are unavailable, the 
veteran has not provided any medical evidence that documents 
treatment for a right shoulder or nosebleeds for nearly 15 
years after discharge.  Private medical records dating from 
the early to mid-1970s document treatment for a bloody nose, 
diagnosed as epistaxis.  According to a February 1972 
hospital discharge report, the veteran was diagnosed with 
alcoholism and secondary nosebleed.  These records are 
essentially negative for complaints or treatment for a right 
shoulder disorder.  

Even more significantly, the Board notes that the veteran has 
provided no current medical evidence showing complaints, 
treatment, or diagnosis of a disability of the right shoulder 
and/or nose.  The veteran testified at his personal hearing 
that he had not received any type of medical treatment for 
his purported right shoulder injury service his active 
service, and that his last treatment for nosebleeds was in 
1972.  In sum, there is no competent medical evidence showing 
a diagnosis of a disability of the right shoulder or nose.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(The mere fact that the veteran was treated for an ingrown 
toenail of the left great toe in service is insufficient to 
establish a claim of service connection).  Although the 
veteran has expressed his own opinion that he currently 
suffers from a chronic disability of the right shoulder and 
nose, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The duty to assist the veteran by affording him an 
examination has not been invoked in this case.  A medical 
examination is only needed when such an examination is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) does not require an examination to determine the 
presence of a current disability.  In fact, the statute 
strongly suggests that there must be competent evidence that 
the veteran has a current disability or persistent or 
recurrent symptoms of a disability before an examination can 
be ordered.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for a right shoulder disorder 
and ruptured vein in the nose and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a ruptured vein in the nose is denied.  



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


